DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first office action is in response to communication filed on 12/22/2020.
The IDS(s) submitted on 06/22/22 has been considered.
Claims 1-20 are pending of which claims 1, 10, and 15 are independent.

              Internet Communications			
	
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites in line 10 “… sending, by the processor, a first connection request to the first device via the second device to communicatively couple the wearable electronic device with the first device;…”.  The claim indicates the processor is that of the wearable electronic device in Line 2 and the processor terminates the first connection in Line 8 of the claim with the second device. However after the wearable device has terminated its first connection with the second device, the claim in line 10 requires sending a first connection request message to the first device through/via second device and yet the connection between the wearable electronic device and the second device had already been terminated in the previous limitation.  	Therefore it is not clear to the examiner how the wearable electronic device processor can send any request including a first connection request to the first device through the second device after terminating the communication/connection of the wearable device with the second device in an earlier step/limitation. For the purpose of examining  claim 1 and all its dependent claims the examiner interprets the limitation to only require that the first connection request is sent from the wearable electronic device processor directly to the first device without involving the second device and is consistent with Applicant’s disclosure.
Dependent claims 2-9 are also rejected for having the same flaws as the parent claim 1. 
Regarding claim 3, claim 3 is also rejected for not defining what GATT services are in the claim and the specification.  The examiner is unsure what the Applicant is claiming but for the purposes of examining the claim based on Bluetooth Protocol Standard it is interpreted to mean “Generic Attribute Profile”.
Regarding claim 15, claim 1 recites in line 12 “… sending a first connection request to the first device via the second device to communicatively couple the wearable electronic device with the first device;…”.  The claim indicates the first connection of the wearable electronic device with the second device is terminated in line 10. However after the wearable device has terminated its first connection with the second device, the claim in line 12requires sending a first connection request message to the first device through/via second device and yet the connection between the wearable electronic device and the second device had already been terminated in the previous limitation.  	Therefore it is not clear to the examiner how the wearable electronic device processor can send any request including a first connection request to the first device through the second device after terminating the communication/connection of the wearable device with the second device in an earlier step/limitation. For the purpose of examining  claim 1 and all its dependent claims the examiner interprets the limitation to only require that the first connection request is sent from the wearable electronic device processor directly to the first device without involving the second device and is consistent with Applicant’s disclosure.  
	Further in claim 15 it is not clear if the claimed device is the wearable electronic device or not but in view of the specification the examiner assumes the claimed device and the wearable device are one and the same. Per Applicant’s specification the device can only be either the first or the second or the wearable electronic device.
Dependent claims 16-20 are also rejected for having the same flaws as the parent claim 15. 
Regarding independent claim 10, in Line 12-13, “…sending, by the processor, a second request to communicatively couple the first device to the second device;..” is recited. It is not clear to the examiner where the second request is sent and given in an earlier limitation that the connection with the first device is terminated and hence can only be sent to the second device.  For the purposes of examining the claim the second request is assumed to be sent to the second device in view of the specification.  
Dependent claims 11-14 are also rejected for having the same flaws as the parent claim 10.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3,10, 11, 12, 15, 17  and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda (EP 1404067 A2 retrieved from IDS ) in view of Gold et al (US 20190114572 A1).
	Regarding claim 1, Tomoda discloses a method (see Figs. 1-8 & in particular Fig. 7) comprising: receiving, 
	by a processor of a wearable electronic device (i.e. Fig. 2 shows Headset as a wearable electronic device and system control unit 111 is the processor of the Headset. Headset is shown in Figs. 1, 5 and 6), a first message (See Fig. 5 the first event is the incoming call and the first message is the incoming call notice in step 2 is sent from first device/mobile phone 3 to second device/Personal Computer 2 and in step 6 the same first message which is incoming call notice in step 6 is sent to the wearable electronic device/Headset 1) indicative of an initiation of an event (i.e. the event is incoming call and incoming signal arriving at mobile phone 3 is the first signal arriving at the first device which is Mobile Phone 3 in Fig. 5) on a first device (i.e. Mobile Phone 3 in Figs. 1, 5 and 6 is the first device), wherein the first device(i.e. Mobile Phone 3 in Figs. 1, 5 and 6 is the first device) is communicably coupled t(i.e. Figs. 1, 5 and 6 shows Headset 1 as wearable device is coupled as a slave through Bluetooth Communication/A2DP to Personal Computer 2 acting as master device coupled to mobile phone 3/first device as a slave through Bluetooth/HSP - see paragraphs 7-11 and 32) to a second device (i.e. Personal Computer 2 shown in Figs. 1, 3, and 6 is the second device and is communicatively coupled to firs device mobile 3) and the second device is communicatively coupled to the wearable electronic device (Per Figs. 1, 5 and 6 the Headset 1 as the wearable electronic device is communicatively coupled to the second device which is Personal Computer 2); 
	pausing, by the processor, i.e. see paragraphs 102 and 103 indicating audio/music/video streaming and is generated by the second device/personal computer 2 and sent to wearable electronic device/headset 1 ) executing on at least one of the second device and the wearable electronic device; ( See Paragraph 61  “audio data stream of music, etc. is sent from the personal computer 2 to the headset 1 via A2DP connection. The headset 1 executes a reproducing process for receiving the audio data stream and, at the same time, producing it as sound”, wherein the audio data stream reproduction
is the "
See Paragraphs 70 and 106: "the wireless connection between the headset 1 and personal computer 2 has been disconnected"; hence, when the disconnection
occurs, the reproduction needs to paused or stopped;
See Paragraph 84: "in the first embodiment, when the streaming reproduction is to be resumed after the end of the phone conversation"; therefore, the
reproduction needs to be paused to be later resumed);
	 terminating, by the processor, a first connection of the wearable electronic device with the second device (See paragraphs 67, 70 and 76 wherein the Headset 1/wearable device connection with the second device/personal computer 2 is terminated by the processor of the wearable electronic device/headset 1 after a Link Disconnect message is received in step 7 of Fig. 5); 
	sending, by the processor, a first connection request to the first device (i.e. per paragraph 71 “HSP Function Activation Request” is sent to Mobile 3/first device by Headset 1/wearable electronic device processor to establish a wireless Bluetooth link for voice communication for the incoming call)  (via the second device i.e. see 112 (b) rejection)  to communicatively couple the wearable electronic device with the first device;(See Paragraph 70, Fig. 7, S107: “…headset establishes link with the mobile phone and activates HSP”);
	receiving, by the processor, a second message indicative of completion of the event on the first device; (Per Paragraph 84, the headset 1/wearable electronic device resumes the streaming operation with the personal computer/second device after the end of the voice phone conversation with mobile 3/first device and has to receive an indication that the voice call has ended )
	terminating, by the processor, a second connection of the wearable electronic device with the first device (i.e. as shown in Fig. 5 Just like Second Device/Personal Computer 2 sent a Link Disconnect to terminate its connection with Mobile 3 so does Headset 1/wearable electronic device processor has to send a Link Disconnect to first device/mobile 1 to terminate the link Connection between Headset 1/Wearable electronic device and mobile 3/first device - See Paragraph 84) ; sending, by the processor, a second connection request to communicatively couple the wearable electronic device to the second device(See Paragraph 84 stating the Headset 1/Wearable electronic device establishing a communication with the personal computer 2/ second device once the voice call is terminated to resume the streaming operation and a 2nd connection request has to go to the personal computer 2/second device from the wearable electronic device/headset 1) ; and resuming the See paragraph 84 effectively stating that the streaming reproduction is to be resumed after the end of the phone/voice conversation between the second device/personal computer 2 and wearable electronic device/headset 1)
	Tomoda fails to disclose the operation is a workflow operation.
	Gold, in the same endeavor discloses a wearable electronic device that is a headset with ability to pair with a mobile/tablet device, and further discloses the operation is a workflow operation (See Fig. 9 the stream received at the wearable electronic device/headset shown in Fig. 5 is a stream and in particular it is a dialogue-stream as indicated in Fig. 9 step 902 and creates a workflow record in step 908)
	In view of the above, having the method of using Tomoda’s wearable electronic device for streaming and voice call purposes and then given the well- established teaching of Gold’s method of using wearable electronic device for workflow operation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of using Tomoda’s wearable electronic device for streaming and voice call purposes as taught by Gold’s method of using wearable electronic device for workflow operation, since Gold states in paragraph 03 that the modification results in identifying inefficiency in large facilities that use workflow operations and in particular helps identifying inefficient workers.
	Regarding claim 10, Tomoda discloses a method comprising:
	transmitting, by a processor of a work device (i.e. the Work device is the Personal Computer 2 shown in Figs. 1, 5, and 6 and the personal processor 2 computer is shown in Fig. 3 as system control unit 211.  Hereinafter Personal Computer 2 = work device with processor) , i.e. Headset 1 is a sink function of A2DP connection to Personal Computer 2 that sources audio/video/music streaming data to the Headset 1 with inherent command to execute the streaming data to do streaming reproduction as detailed in paragraph 39. See also paragraphs 29 and 36 )  to a first device (i.e. First Device is Headset 1 shown in Figs. 1, 5, and 6 with corresponding processor and architecture in Fig. 2.  Hereinafter Headset 1 is first device) )communicatively coupled (i.e. Figs. 1, 5 and 6 shows Headset 1 as wearable device is coupled as a slave through Bluetooth Communication/A2DP to Personal Computer 2 acting as master device coupled to mobile phone 3/first device as a slave through Bluetooth/HSP - see paragraphs 7-11 and 32) to the work device (i.e. Personal Computer 2) , wherein the  Headset 1 is a sink function of A2DP connection to Personal Computer 2 that sources audio/video/music streaming data to the Headset 1 with inherent command to execute the streaming data to do streaming reproduction as detailed in paragraph 39. See also paragraphs 29 and 36 ) is to output a task to a user (i.e. regenerate or reproduce audio/music/video for the user to hear and act - paragraph 39) for execution See  also Paragraph 61  “audio data stream of music, etc. is sent from the personal computer 2 to the headset 1 via A2DP connection. The headset 1 executes a reproducing process for receiving the audio data stream and, at the same time, producing it as sound”, wherein the audio data stream reproduction is the "workflow operation” that is executed in the headset)
receiving at the work device (i.e. Personal Computer 2), a first message (i.e. Fig. 5 Personal Computer 2 receives incoming call notice message received at step 2 at the Personal Computer 2) indicative of occurrence of an event (i.e. the event is incoming call received at step 1 at the second device/mobile phone 3) on a second device (i.e. mobile phone 3 in Figs 1, 5,and 6 is the second device and the second device is hereinafter referred to as a mobile phone 3) communicatively coupled (See Fig. 6 where Personal Computer 2 and Mobile Phone 3 are coupled through HSP/Bluetooth) to the work device (i.e. Personal Computer 2); 
	sending, by the processor,(i.e. Processor 211 in Fig. 3 of Personal Computer 2 of Fig. 5 ) a first request (i.e. Link Disconnect in Fig. 5 step 7) to the first device (i.e. Headset 1 in Fig. 5) to terminate a first connection (A2DP Connection between Headset 1 and Personal Computer 2  in Fig. 6 corresponding to the Link disconnected in Fig. 5) with the work device (i.e. Personal Computer 2), wherein the first request (i.e. Link Disconnect in Fig. 5 step 7) is received in response to occurrence of an event on the second device (i.e. Mobile Phone 3);
	 terminating, by the processor, (i.e. Processor 211 in Fig. 3 of Personal Computer 2 of Fig. 5 ), the first connection of the first device with the work device; (i.e. Link Disconnect in Fig. 5 step 7 - see paragraph 66) 
	sending, by the processor,(i.e. Processor 211 in Fig. 3 of Personal Computer 2 of Fig. 5 ) , a second request (Fig. 5 Auto-Answer Message in step 3 sent to Mobile Phone 3 indicating a go ahead for the mobile phone to establish voice call between mobile phone 3 and headset 1 - see paragraphs 64, 65 and 70-71 - see also 112(b) rejection ) to communicatively couple the first device (headset 1)  to the second device (mobile phone 3);
	 receiving, by the processor,(i.e. Processor 211 in Fig. 3 of Personal Computer 2 of Fig. 5 ), a second message indicative of completion of the event on the second device; (Per Paragraph 84, the headset 1/wearable electronic device resumes the streaming operation with the personal computer/second device after the end of the voice phone conversation with mobile 3/first device and has to receive an indication that the voice call has ended )
and 
	terminating, by the processor, ,(i.e. Processor 211 in Fig. 3 of Personal Computer 2 of Fig. 5 ),  a second connection of the first device (i.e. Headset 1)  with the second device (i.e. mobile phone 3).(per paragraph 84 the Personal Computer 2 as shown in Fig. 6 becomes the master taking away the maser role from the Headset 1 then automatically the master/ slave relationship between the Headset and mobile phone 3 described in paragraph 71 terminates ) 
	Tomoda fails to disclose the execution is a workflow execution.
	Gold, in the same endeavor discloses a wearable electronic device that is a headset with ability to pair with a mobile/tablet device, and further discloses the execution is a workflow execution (See Fig. 9 the stream received at the wearable electronic device/headset shown in Fig. 5 is a stream and in particular it is a dialogue-stream as indicated in Fig. 9 step 902 and creates a workflow record in step 908 and paragraph 97 “…the dialogue engine may control the execution of the workflow task by managing the output components and the input components of the user device in conjunction with the workflow system 400. )
	In view of the above, having the method of using Tomoda’s wearable electronic device for streaming and voice call purposes and then given the well- established teaching of Gold’s method of using wearable electronic device for workflow execution, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of using Tomoda’s wearable electronic device for streaming and voice call purposes as taught by Gold’s method of using wearable electronic device for workflow execution, since Gold states in paragraph 03 that the modification results in identifying inefficiency in large facilities that use workflow operations and in particular helps identifying inefficient workers.
	Regarding claim 15, Tomoda discloses a device(i.e. Fig. 2 shows Headset as a wearable electronic device and system control unit 111 is the processor of the Headset. Headset is shown in Figs. 1, 5 and 6 and is the device here in after),comprising: a memory (i.e. Memory 112 Fig. 2)  to store computer-executable instructions: a processor (i.e. System Control Unit 111 in Fig. 2), that performs operations in response to executing the computer- executable instructions, the operations comprising:
	receiving, a first message (See Fig. 5 the first event is the incoming call and the first message is the incoming call notice in step 2 is sent from first device/mobile phone 3 to second device/Personal Computer 2 and in step 6 the same first message which is incoming call notice in step 6 is sent to the wearable electronic device/Headset 1) indicative of occurrence of an event (i.e. the event is incoming call and incoming signal arriving at mobile phone 3 is the first signal arriving at the first device which is Mobile Phone 3 in Fig. 5) on a first device (i.e. Mobile Phone 3 in Figs. 1, 5 and 6 is the first device), wherein the first device(i.e. Mobile Phone 3 in Figs. 1, 5 and 6 is the first device) is communicably coupled t(i.e. Figs. 1, 5 and 6 shows Headset 1 as wearable device is coupled as a slave through Bluetooth Communication/A2DP to Personal Computer 2 acting as master device coupled to mobile phone 3/first device as a slave through Bluetooth/HSP - see paragraphs 7-11 and 32) to a second device (i.e. Personal Computer 2 shown in Figs. 1, 3, and 6 is the second device and is communicatively coupled to firs device mobile 3) and the second device is communicatively coupled to the wearable electronic device (Per Figs. 1, 5 and 6 the Headset 1 as the wearable electronic device is communicatively coupled to the second device which is Personal Computer 2); 
	pausing, i.e. see paragraphs 102 and 103 indicating audio/music/video streaming and is generated by the second device/personal computer 2 and sent to wearable electronic device/headset 1 ) executing on at least one of the second device and the wearable electronic device; ( See Paragraph 61  “audio data stream of music, etc. is sent from the personal computer 2 to the headset 1 via A2DP connection. The headset 1 executes a reproducing process for receiving the audio data stream and, at the same time, producing it as sound”, wherein the audio data stream reproduction
is the "
See Paragraphs 70 and 106: "the wireless connection between the headset 1 and personal computer 2 has been disconnected"; hence, when the disconnection
occurs, the reproduction needs to paused or stopped;
See Paragraph 84: "in the first embodiment, when the streaming reproduction is to be resumed after the end of the phone conversation"; therefore, the
reproduction needs to be paused to be later resumed);
	 terminating, a first connection of the wearable electronic device with the second device (See paragraphs 67, 70 and 76 wherein the Headset 1/wearable device connection with the second device/personal computer 2 is terminated by the processor of the wearable electronic device/headset 1 after a Link Disconnect message is received in step 7 of Fig. 5); 
	sending a first connection request to the first device (i.e. per paragraph 71 “HSP Function Activation Request” is sent to Mobile 3/first device by Headset 1/wearable electronic device processor to establish a wireless Bluetooth link for voice communication for the incoming call)  (via the second device i.e. see 112 (b) rejection)  to communicatively couple the wearable electronic device with the first device;(See Paragraph 70, Fig. 7, S107: “…headset establishes link with the mobile phone and activates HSP”);
	receiving, a second message indicative of completion of the event on the first device; (Per Paragraph 84, the headset 1/wearable electronic device resumes the streaming operation with the personal computer/second device after the end of the voice phone conversation with mobile 3/first device and has to receive an indication that the voice call has ended )
	terminating, a second connection of the wearable electronic device with the first device (i.e. as shown in Fig. 5 Just like Second Device/Personal Computer 2 sent a Link Disconnect to terminate its connection with Mobile 3 so does Headset 1/wearable electronic device processor has to send a Link Disconnect to first device/mobile 1 to terminate the link Connection between Headset 1/Wearable electronic device and mobile 3/first device - See Paragraph 84);
	 sending, a second connection request to communicatively couple the wearable electronic device to the second device(See Paragraph 84 stating the Headset 1/Wearable electronic device establishing a communication with the personal computer 2/ second device once the voice call is terminated to resume the streaming operation and a 2nd connection request has to go to the personal computer 2/second device from the wearable electronic device/headset 1); and 	resuming the See paragraph 84 effectively stating that the streaming reproduction is to be resumed after the end of the phone/voice conversation between the second device/personal computer 2 and wearable electronic device/headset 1)
	Tomoda fails to disclose the operation is a workflow operation.
	Gold, in the same endeavor discloses a wearable electronic device that is a headset with ability to pair with a mobile/tablet device, and further discloses the operation is a workflow operation (See Fig. 9 the stream received at the wearable electronic device/headset shown in Fig. 5 is a stream and in particular it is a dialogue-stream as indicated in Fig. 9 step 902 and creates a workflow record in step 908)
	In view of the above, having the device of using Tomoda’s wearable electronic device for streaming and voice call purposes and then given the well- established teaching of Gold’s method of using wearable electronic device for workflow operation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of using Tomoda’s wearable electronic device for streaming and voice call purposes as taught by Gold’s method of using wearable electronic device for workflow operation, since Gold states in paragraph 03 that the modification results in identifying inefficiency in large facilities that use workflow operations and in particular helps identifying inefficient workers.
	Regarding claim 2, Tomoda discloses the method of claim 1, wherein the event corresponds to an incoming call request on the first device. (i.e. The First device/Mobile Phone 3 is getting an event as an incoming call request.)
	Regarding claim 3, Tomoda discloses the method of claim 1, wherein the first connection request and the second connection request correspond to a Bluetooth classic connection request. (see paragraphs 6, 16, 26 and 37 indicating all of the connection requests are based on Bluetooth protocol and has to support legacy classic Bluetooth)
	Regarding claim 11, claim 11 is rejected in the same scope as claim 2.
	Regarding claim 12, claim 12 is rejected in the same scope as claim 3.
	Regarding claim 17, claim 17 is rejected in the same scope as claim 2.
	Regarding claim 18, claim 18 is rejected in the same scope as claim 3.
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda (EP 1404067 A2 retrieved from IDS ) in view of Gold et al (US 20190114572 A1) and further in view of  Lee (US 2022/0321368 A1).
Regarding claim 5, Tomoda modified by Gold teaches the method of claim 1, but fails to disclose wherein the first device communicates to the second device via a Bluetooth low energy protocol.
	Lee, in the same endeavor teaches use of Bluetooth communication between two devices, and further discloses wherein the first device communicates to the second device via a Bluetooth low energy protocol. (i.e. in paragraph 2 Bluetooth Low Energy (LE) is for communicating large data like music with low power consumption/energy and in paragraph 169 the devices communicating with each other can be can be headset and smartphone/tablet. In Fig. 3 a Bluetooth Low Energy audio source and audio link are shown communicating as detailed in paragraphs 110 and 112.)
	In view of the above, having the method of using Tomoda’s wearable electronic device for streaming and voice call purposes initially modified by Gold’s method of workflow operations and then given the well- established teaching of Lee’s method of using Bluetooth Low Energy protocol, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method of using Tomoda’s wearable electronic device for streaming and voice call purposes initially modified by Gold’s method of workflow operations as further taught by Lee’s method of using Bluetooth Low Energy protocol since Lee states in paragraph 02 that the modification results in low power consumption.

Regarding claim 13, Tomoda modified by Gold teaches the method of claim 10 including the second device communicates to the work device, but fails to disclose the communication is via a Bluetooth low energy protocol.
	Lee, in the same endeavor teaches use of Bluetooth communication between two devices, and further discloses the communication is via a Bluetooth low energy protocol. (i.e. in paragraph 2 Bluetooth Low Energy (LE) is for communicating large data like music with low power consumption/energy and in paragraph 169 the devices communicating with each other can be can be headset and smartphone/tablet. In Fig. 3 a Bluetooth Low Energy audio source and audio link are shown communicating as detailed in paragraphs 110 and 112.)
	In view of the above, having the method of using Tomoda’s wearable electronic device for streaming and voice call purposes initially modified by Gold’s method of workflow executions and then given the well- established teaching of Lee’s method of using Bluetooth Low Energy protocol, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method of using Tomoda’s wearable electronic device for streaming and voice call purposes initially modified by Gold’s method of workflow executions as further taught by  Lee’s method of using Bluetooth Low Energy protocol since Lee states in paragraph 02 that the modification results in low power consumption.
Claim(s) 4, 6-9, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda (EP 1404067 A2 retrieved from IDS ) in view of Gold et al (US 20190114572 A1) and further in view of Nakasato et al (EP 1443737 A1).
	Regarding claim 4, Tomoda modified by Gold discloses the method of claim 1, workflow operation including resuming a workflow operation previously paused, but fails to explicitly disclose resuming the operation comprises restarting the operation from a step where the operation was paused.
	Nakasato, discloses in the same endeavor of Bluetooth communication using a headset and two other devices, and further discloses resuming the operation comprises restarting the operation from a step where the operation was paused. (See paragraph 63 explicitly stating the operation comprises restarting the operation from a step where the operation was paused.)
	In view of the above, having the method of using Tomoda’s wearable electronic device for streaming and voice call purposes initially modified by Gold’s method of workflow executions and then given the well- established teaching of Nakasato’s method of resuming stopped operation at the last step it stopped, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method of using Tomoda’s wearable electronic device for streaming and voice call purposes initially modified by Gold’s method of workflow executions as further taught by Nakasato’s method of resuming stopped operation at the last step it stopped, since Nakasato states in paragraph 63 that the modification results in a quick recovery of audio data reproduction is carried out after a voice call.
	Regarding claim 6, Tomoda modified by Gold discloses the method of claim 2, but fails to disclose wherein in response to the occurrence of the event on the first device, receiving a first prompt from a worker indicating acceptance of the incoming call request.
	Nakasato, discloses in the same endeavor of Bluetooth communication using a headset and two other devices, and further discloses wherein in response to the occurrence of the event on the first device, receiving a first prompt from a worker indicating acceptance of the incoming call request. (See paragraph 66 and Fig. 6 step S3. where the event is an incoming call on the first device/cellular telephone and the worker/user 4 in Fig 1 receives via the Headset receives an audible prompt on the arrival of the event/incoming call and the worker accepts by pressing a button 119 on the headset shown in Fig. 2)
	In view of the above, having the method of using Tomoda’s wearable electronic device for streaming and voice call purposes initially modified by Gold’s method of workflow executions and then given the well- established teaching of Nakasato’s method of accepting incoming calls, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method of using Tomoda’s wearable electronic device for streaming and voice call purposes initially modified by Gold’s method of workflow executions as further taught by Nakasato’s method of accepting incoming calls, since Nakasato states in paragraphs 13 and 59 that the modification results in providing flexibility to the user without inconveniencing the user of the headset.
	Regarding claim 7, Tomoda modified by Gold discloses the method of claim 1, including establishing by the processor the second connection between the wearable electronic device and the first device as set forth above but fails to disclose it is in response to receiving a first prompt from a worker, wherein the first prompt indicates acceptance of an incoming call request. 
	Nakasato, discloses in the same endeavor of Bluetooth communication using a headset and two other devices, and further discloses it is in response to receiving a first prompt from a worker, wherein the first prompt indicates acceptance of an incoming call request. (See paragraph 66 and Fig. 6 step S3. where the event is an incoming call on the first device/cellular telephone and the worker/user 4 in Fig 1 receives via the Headset receives an audible prompt on the arrival of the event/incoming call and the worker accepts by pressing a button 119 on the headset shown in Fig. 2 and in response to the worker/user 4 accepting the incoming call request automatically the voice call is made by activating the connection between the headset 1 and the mobile phone 3)
	In view of the above, having the method of using Tomoda’s wearable electronic device for streaming and voice call purposes initially modified by Gold’s method of workflow executions and then given the well- established teaching of Nakasato’s method of accepting incoming calls, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method of using Tomoda’s wearable electronic device for streaming and voice call purposes initially modified by Gold’s method of workflow executions as further taught by Nakasato’s method of accepting incoming calls, since Nakasato states in paragraphs 13 and 59 that the modification results in providing flexibility to the user without inconveniencing the user of the headset.
	Regarding claim 8, Tomoda modified by Gold discloses the method of claim 1 including the processor as set forth above, but fails to disclose generating a voice notification indicative of reception of an incoming call request on the first device.
	Nakasato, discloses in the same endeavor of Bluetooth communication using a headset and two other devices, and further discloses generating a voice notification indicative of reception of an incoming call request on the first device.(See paragraphs 59 and 66 a call sound notification is received or generated at the headset indicating reception of an incoming call request)
	In view of the above, having the method of using Tomoda’s wearable electronic device for streaming and voice call purposes initially modified by Gold’s method of workflow executions and then given the well- established teaching of Nakasato’s method of accepting incoming calls, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method of using Tomoda’s wearable electronic device for streaming and voice call purposes initially modified by Gold’s method of workflow executions as further taught by Nakasato’s method of accepting incoming calls, since Nakasato states in paragraphs 13 and 59 that the modification results in providing flexibility to the user without inconveniencing the user of the headset.
	Regarding claim 9, Tomoda modified by Gold discloses the method of claim 1, but fails to explicitly disclose wherein the second connection of the wearable electronic device with the first device is terminated in response to receiving, a second prompt from a worker indicating end call request.
	Nakasato, discloses in the same endeavor of Bluetooth communication using a headset and two other devices, and further discloses wherein the second connection of the wearable electronic device with the first device is terminated in response to receiving, a second prompt from a worker indicating end call request. (see paragraph 62 literally reciting the limitation wherein after the user 4/worker presses button 119 of the headset 1 to send a prompt to the mobile phone 3 to terminate the call and immediately thereafter the connection between the mobile phone 3 and the headset is cleared or terminated)
	In view of the above, having the method of using Tomoda’s wearable electronic device for streaming and voice call purposes initially modified by Gold’s method of workflow executions and then given the well- established teaching of Nakasato’s method of accepting/ending incoming calls, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method of using Tomoda’s wearable electronic device for streaming and voice call purposes initially modified by Gold’s method of workflow executions as taught by Nakasato’s method of accepting/ending incoming calls, since Nakasato states in paragraphs 13 and 59 that the modification results in providing flexibility to the user without inconveniencing the user of the headset.
	Regarding claim 16, claim 16 is rejected in the same scope as claim 7.
	Regarding claim 19, claim 19 is rejected in the same scope as claim 8.
	Regarding claim 20, claim 20 is rejected in the same scope as claim 9.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomoda (EP 1404067 A2 retrieved from IDS ) in view of Gold et al (US 20190114572 A1) and further in view of Tian (US 20190380018 A1).
	Regarding claim 14, Tomoda modified by Gold discloses the method of claim 10 including the work deice as the personal computer 2 and the first device as headset 1 as set forth above but fails to disclose the personal computer communicating with the headset via GATT services.
	Tian in the same endeavor discloses identifying Bluetooth Headset Voice Sources, and further discloses the personal computer communicating with the headset via GATT services. (See paragraph 36 where a smart terminal/personal computer communicates with a Bluetooth Headset using GATT services.)
	In view of the above, having the method of using Tomoda’s wearable electronic device for streaming and voice call purposes initially modified by the teaching of Gold’s method of using wearable electronic device for workflow execution and then given the well- established method of using GATT services as taught by Tian, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method of using Tomoda’s wearable electronic device for streaming and voice call purposes initially modified by the teaching of Gold’s method of using wearable electronic device for workflow execution as further taught by Tian’s method of using GATT services, since Tian states in paragraph 36 that the modification results in facilitating different target voice identifiers in the same data control channel.
Conclusion
The examiner would like to bring the following prior arts that can address the claimed invention limitations:
	a) US 20020068610 A1 to Anvekar et al - in particular refer to Figures 4 and 5.
	b) US 20170078428 A1 to Unter Ecker - in particular refer to Figures 1 and 2.
	c) US 20070206829 A1 Weinans et al on audio headset operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474